 Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 1 of 7 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 BRENDA CARMICHAEL,                                                   Civil Case Number:

                         Plaintiff,
                                                               CIVIL ACTION COMPLAINT
                    -against-


 LOCKHART, MORRIS &
 MONTGOMERY, INC.,

                         Defendant.

       Plaintiff, BRENDA CARMICHAEL (hereinafter, “Plaintiff”), a New Jersey resident,

brings this Complaint by and through the undersigned attorneys against Defendant LOCKHART,

MORRIS & MONTGOMERY, INC. (hereinafter, “Defendant”) based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff’s personal knowledge.


                      INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

       abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

       § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

       contribute to the number of personal bankruptcies, to material instability, to the loss of

       jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

       . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

       does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

       §§ 1692(b) & (c).

   2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 2 of 7 PageID: 2




    collection practices, but also to “insure that those debt collectors who refrain from using

    abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

    determining that the existing consumer protection laws were inadequate, id. § 1692(b),

    Congress gave consumers a private cause of action against debt collectors who fail to

    comply with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

 3. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

    seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

    state law claims in this action pursuant to 28 U.S.C. § 1367(a).

 4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                 NATURE OF THE ACTION

 5. Plaintiff brings this action under § 1692 et seq. of Title 15 of the United States Code,

    commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”).

 6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                           PARTIES

 7. Plaintiff is a natural person and a resident of the State of New Jersey and is a “Consumer”

    as defined by 15 U.S.C. §1692(a)(3).

 8. Defendant is a collection agency with its registered office located at 1401 N. Central

    Expressway, Suite 225, Richardson, Texas 75080.

 9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

    facsimile in a business the principal purpose of which is the collection of debts, or that

    regularly collects or attempts to collect debts alleged to be due another.

 10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).
Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 3 of 7 PageID: 3




                                 ALLEGATIONS OF FACT

 11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    numbered above herein with the same force and effect as if the same were set forth at length

    herein.

 12. Some time prior to August 15, 2020, an obligation was allegedly incurred to JERSEY

    SHORE MEDICAL CENTER.

 13. The JERSEY SHORE MEDICAL CENTER obligation arose out of a transaction in which

    money, property, insurance or services, which are the subject of the transaction, are

    primarily for personal or family medical purposes.

 14. The alleged JERSEY SHORE MEDICAL CENTER obligation is a "debt" as defined by

    15 U.S.C.§ 1692a(5).

 15. JERSEY SHORE MEDICAL CENTER is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

 16. At some point, JERSEY SHORE MEDICAL CENTER or a purchaser, assignee, or

    subsequent creditor contracted the Defendant to collect the alleged debt.

 17. Defendant is a company that uses mail, telephone or facsimile in a business the principal

    purpose of which is the collection of debts, or that regularly collects or attempts to collect

    debts incurred or alleged to have been incurred for personal or family purposes on behalf

    of creditors.

 18. On a date prior to August 15, 2020, Plaintiff reviewed her credit report after being alerted

    that her credit score had fallen by 113 points.

 19. Plaintiff identified on her report a collection account with Defendant for the JERSEY

    SHORE MEDICAL CENTER debt in the amount of $50.00.

 20. Plaintiff immediately located Defendant’s contact information via an internet search and
Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 4 of 7 PageID: 4




    called Defendant to inquire about the collection account listed on her credit report.

 21. The representative at Defendant’s office advised Plaintiff that the collection account was

    for a hospital bill for her son from 2014.

 22. Plaintiff advised the representative that the $50 charge was for the emergency room co-

    payment, which she had paid upon arrival to the emergency room on the date of service.

 23. Plaintiff inquired of he representative as to why she never received a collection letter for

    this alleged debt; especially given the fact that the six-year statute of limitations for the

    2014 debt had passed.

 24. Defendant’s representative advised Plaintiff that they are not required to send a collection

    letter, and that the statute of limitations on the debt was actually (10) ten years, not (6) six

    years.

 25. Pursuant to §1692e of the FDCPA, a debt collector may not use any false, deceptive, or

    misleading representations or means in collection with the collection of any debt.

 26. Pursuant to §169f of the FDCPA, a debt collector may not use unfair or unconscionable

    means to collect or attempt to collect any debt.

 27. Pursuant to §1692g of the FDCPA, within five days after the initial communication with a

    consumer in connection with the collection of any debt, a debt collector shall send the

    consumer a written notice containing the amount of the debt.

 28. Pursuant to §1692g of the FDCPA, within five days after the initial communication with a

    consumer in connection with the collection of any debt, a debt collector shall send the

    consumer a written notice containing a statement that unless the consumer, within thirty

    days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the

    debt will be assumed to be valid by the debt collector.
Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 5 of 7 PageID: 5




 29. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

    the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act. See

    S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1696.

 30. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

    was harmed by being subjected to deceptive and misleading collection practices, from

    which they had a substantive right to be free, by being subjected to the increased material

    risk of financial harm that Congress intended to prevent by enacting the FDCPA – to wit,

    that Plaintiff, influenced by misleading information, would make decisions that they may

    not have had they been given only clear and truthful information.

 31. Defendant’s failure to provide Plaintiff with the statutory information she was entitled to

    caused the Plaintiff real harm.

 32. Defendant’s actions as described herein are part of a pattern and practice used to collect

    consumer debts.



                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.

 33. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

    herein with the same force and effect as if the same were set forth at length herein.

 34. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

    false, deceptive, or misleading representation or means in connection with the collection

    of any debt.

 35. The Defendant violated said provision by:

         •   falsely representing the amount of the debt in violation of §1692e(2);
Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 6 of 7 PageID: 6




         •   using false, deceptive and misleading representations in connection with the

             collection of a debt in violation of 15 U.S.C. §1692e(10).

 36. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

    violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

    attorneys’ fees.

                                         COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         16 U.S.C. §1692f et seq.


 37. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

    herein with the same force and effect as if the same were set forth at length herein.

 38. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

 39. Defendant violated said section by attempting to collect an amount to which they were not

    entitled and which was not expressly authorized by the agreement creating the debt or

    permitted by law in violation of 15 U.S.C. § 1692f(1).

                                         COUNT III

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692g et seq.

 40. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

    herein with the same force and effect as if the same were set forth at length herein.

 41. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

 42. The Defendant violated said section by:

                •   Failing to provide an accurate validation notice in violation of § 1692g(a)(4)
 Case 3:20-cv-18102-BRM-LHG Document 1 Filed 12/04/20 Page 7 of 7 PageID: 7




                        and 1692g(a)(5).

                    •   Overshadowing Plaintiff’s validation notice.

   43. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

      violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

      and attorneys’ fees.




                                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)       Awarding Plaintiff statutory damages;

              (b)       Awarding Plaintiff actual damages;

              (c)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

      and expenses;

              (d)       Awarding pre-judgment interest and post-judgment interest; and

              (e)       Awarding Plaintiffsuch other and further relief as this Court

      may deem just and proper.

Dated: December 4, 2020

                                       By:
                                               /s/ Yitzchak Zelman____
                                               Yitzchak Zelman, Esq.
                                               MARCUS & ZELMAN, LLC
                                               701 Cookman Avenue, Suite 300
                                               Asbury Park, New Jersey 07712
                                               (732) 695-3282 telephone
                                               (732) 298-6256 facsimile
                                               YZelman@marcuszelman.com
                                               Attorneys for Plaintiff
